Citation Nr: 0801503	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 
for amputation of the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.

In May 2004, the RO denied the veteran's claim for 
compensation benefits under 38 U.S.C. § 1151 for amputations 
of both feet.  The veteran initiated an appeal of that 
decision by filing a notice of disagreement.  38 C.F.R. 
§§ 20.200, 20.201.  In June 2005, while the appeal was 
pending, the RO granted the claim insofar as the right foot 
was concerned.  The prior denial relative to the left foot 
was confirmed and continued, and the veteran was furnished a 
statement of the case (SOC) as to that portion of his appeal.  
In July 2005, he perfected the appeal with respect to that 
issue by filing a timely substantive appeal.  38 C.F.R. 
§ 20.202, 20.302.  The case is now presented for review by 
the Board of Veterans' Appeals (Board).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran, who is diabetic, seeks compensation benefits 
under 38 U.S.C. § 1151 for amputation of his left foot.  He 
maintains, in essence, that the VA Medical Center (VAMC) in 
Memphis, Tennessee furnished him diabetic shoes that were too 
small for his foot, and that he thereby suffered injury to 
the foot that ultimately led to its amputation.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VCAA requires, among other things, that VA ask a claimant 
to provide any evidence in his possession that pertains to 
his claim, 38 C.F.R. § 3.159(b)(1), and notify him of the 
manner in which disability ratings and effective dates are 
assigned for awards of disability benefits.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  The VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include relevant 
records from Federal sources, and to provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(b)-(d) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(4) (2007).

In the present case, the veteran has not been asked to 
provide any evidence in his possession that pertains to his 
claim.  Nor has he been notified of the manner in which 
disability ratings and effective dates are assigned for 
awards of disability benefits.  In addition, although his 
wife has reported that he obtained treatment at the VAMC in 
Poplar Bluff, Missouri for problems with his left foot in the 
months prior to its amputation (specifically, from October 
2002 to January 2003, including a period of inpatient 
treatment in December 2002), the records of that treatment 
have not been procured for association with the claims file.  
The records of that treatment, if obtained, could reveal 
something further about the etiology of his left foot 
difficulties.  It is the Board's conclusion, therefore, that 
additional development is necessary.  A remand is required.  
38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  Among other 
things, the letter should ask the veteran to 
provide any evidence in his possession that 
pertains to his claim.  The letter should 
also notify the veteran of the manner in 
which disability ratings and effective dates 
are assigned for awards of disability 
benefits.  The veteran and his representative 
should be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should be 
associated with the claims file.

2.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Poplar Bluff, Missouri are associated 
with the claims file, including, but not 
limited to, any and all non-electronic (i.e., 
typed or hand-written) clinical records, 
progress notes, and/or reports of 
hospitalization, whether or not they have 
been archived, and including any relevant 
records dated between October 2002 and 
January 2003, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

3.  After the foregoing development has been 
completed, return the claims file to the VA 
examiner who prepared prior opinions in this 
case in February 2004 and March 2005.  The 
examiner should be asked to review the 
expanded record and to prepare a supplemental 
report indicating the extent to which, if 
any, the additional evidence impacts on his 
prior opinion as to whether the proximate 
cause of the veteran's left foot amputation 
was (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination, or (2) an 
event not reasonably foreseeable.  If the 
physician who offered the prior opinions is 
unavailable, schedule the veteran for an 
examination with another physician for 
purposes of obtaining the requested 
information.  A complete rationale should be 
provided.

4.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
SOC (SSOC) to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

